— In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Ingrassia, J.), entered July 1, 1985, which denied their motion pursuant to CPLR 3403 (a) (3) for a special trial preference in the interest of justice.
Order affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Special Term properly denied the motion for a special trial preference, as the plaintiffs failed to demonstrate "that the anticipated lag in reaching trial is likely to cause unusual hardship” (Ocera v Solomon, 110 AD2d 628, 629). The plaintiffs failed to allege sufficient facts, such as imminent financial destitution, or a probability of death before trial, which would justify the granting of this extraordinary privilege (see, Marks v Freidus, 32 AD2d 964). As such, Special Term properly denied the requested relief (see, Morris Elecs. v Stereo E. Devs., 71 AD2d 1061). Eiber, J. P., Kunzeman, Kooper and Spatt, JJ., concur.